Citation Nr: 9915794	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for hypertension.  

Entitlement to service connection for muscular atrophy of the 
right thigh.  

Entitlement to service connection for arthritis of the right 
hip.  

Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Buffalo, New 
York.  By appellate decision in December 1996, the Board 
entered an adverse decision on, among other issues, 
entitlement to service connection for hypertension, arthritis 
of the right hip, muscular atrophy of the right thigh and 
varicose veins.  Without representation, the veteran appealed 
these issues to the United States Court of Appeals for 
Veterans Claims (Court).  The Secretary of Veterans Affairs 
(Secretary) submitted a motion for partial summary 
affirmance, and partial remand, and for a stay of 
proceedings.  A motion for single-judge disposition was also 
made  A single-judge memorandum decision was entered by the 
Court in October 1998, reversing and remanding the prior 
Board decision on all the issues appealed.  

In February 1999, the Board informed the veteran that his 
appeal to the Court had been transferred to the Board, that 
he could submit additional argument and/or evidence, and that 
his representative before the VA would be provided the 
opportunity to review the case before the Board adjudicated 
it.  The veteran was advised that he must include a waiver of 
the RO's consideration of any newly submitted evidence if he 
wished the Board to consider it without first referring it to 
the RO for initial review and preparation of a Supplemental 
Statement of the Case, pursuant to 38 C.F.R. § 20.1304(c) 
(1998).  


REMAND

The Court's Memorandum Decision reflected that the veteran 
had served as a surgical technician during World War II and 
had earned the Bronze Star, Purple Heart, combat medical 
badge, Asiatic-Pacific Service Medal and the World 
War II Victory Medal.  His service medical records included 
entrance and separation examinations, but no other service 
medical records were available.  In conjunction with the 
claim, it was learned that they probably were destroyed in a 
July 1973 fire at the National Personnel Records Center.  

The entrance examination showed and old healed fracture of 
the right side of the right femur with cosa vara deformity, 
the left leg somewhat larger than the right, atrophy of the 
thigh, post-traumatic deformity of the right lower limb, 
blood pressure of 128/82, and height of 72 inches.  The 
separation examination showed a recorded history of a 
dislocated right femur in 1940 with no musculoskeletal 
abnormality noted and no symptoms or disability, blood 
pressure of 144/84, and height of 70.5 inches.  Varicose 
veins were not shown.  

By applying the legal criteria of 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.303(b) (1998), Caluza v. Brown, 7 Vet. 
App. 498 (1995), Savage v. Gober, 10 Vet. App. 488 (1997), 
Colette v. Brown, 82 F. 3d 389 (Fed. Cir. 1996), and Russo v. 
Brown, 9 Vet. App. 46 (1996), the Court held that the 
veteran's claims for service connection for hypertension, 
right thigh atrophy, right hip arthritis and varicose veins 
were well grounded.  As to hypertension, the Court directed 
that additional medical records be requested and that a 
current VA rating examination be conducted.  

As to the right thigh and hip, the Court directed that the 
standard found in 38 U.S.C.A. § 1154(b) of rebutting a 
presumption of service incurrence by clear and convincing 
evidence be specifically and expressly noted and that the 
patent loss of height, between 72 inches at entrance and 70.5 
inches at separation, must be addressed as a claimed 
indication that the right hip and thigh disability was 
incurred in or aggravated by active service.  A medical 
examination and opinion on these matters were considered 
necessary.  

As to varicose veins, the Court pointed out that an 
examination was needed to address issues of inservice 
aggravation and diagnosis.  

The veteran has submitted additional medical evidence in 
support of his claim but has not waived RO initial review 
thereof.  

In consideration of the foregoing, the case is REMANDED for 
the following actions:  

1.  With the veteran's written 
authorization for the release of medical 
records, the RO should request complete 
copies of his medical records from James 
W. Farrell, D. P. M., 2005 Lyell Avenue, 
Rochester, New York, 14606; Edward N. 
McDonald, M.D., 505 Beahan Road, 
Rochester, New York 14624; Richard A. 
Lewis, M.D., 601 Elmwood Avenue, 
Rochester, New York, 14642; and Maurice 
E. Varon, M.D., Clinton Crossings, 2400 
South Clinton Avenue, Building C, Suite 
150, Rochester, New York, 14618.  The RO 
should specifically ask each of these 
specialists when they first treated the 
veteran for hypertension, any right hip 
disorder, any right thigh disorder, 
and/or varicose veins, respectively.  The 
veteran should be asked to identify any 
other source of medical treatment since 
service and, if any, the records thereof 
should be obtained, if possible.  With 
respect to hypertension, particularly, 
the veteran should be asked if he has 
ever measured his own blood pressure and, 
if so, when and how frequently.  

2.  Then, a complete VA rating 
examination should be conducted by a 
specialist in internal medicine to 
ascertain the presence and severity of 
essential hypertension and varicose 
veins.  The complete claims file must be 
made available to this examiner for 
review prior to the examinations, and 
he/she should make reference to such 
review on the examination.  It is 
requested that the examiner specify the 
range of blood pressure medically 
accepted as indicative or a precursor of 
essential hypertension, and render an 
opinion as to whether any blood pressure 
reading during active service was at 
least as likely as not a manifestation of 
essential hypertension and whether it is 
at least as likely as not that essential 
hypertension had its inception during 
active service.  The examiner is also 
requested to express an opinion on the 
etiology and history of varicose veins, 
if feasible.  It should be specifically 
expressed, if possible, as to whether it 
is at least as likely as not that 
varicose veins had their inception during 
active service, or, if present prior 
thereto, were chronically worsened during 
such service.  The complete rationale for 
the conclusions reached should be 
expressed.  

3.  Next, a complete VA rating 
examination should be conducted by an 
appropriate  specialist in 
musculoskeletal disorders to ascertain 
the nature and severity of any/all right 
hip and right thigh abnormalities.  All 
indicated tests should be accomplished.  
The complete claims file must be made 
available to the examiner for review 
prior to the examination and he/she 
should make reference to such review on 
the examination.  The significance, if 
any, of the veteran's apparent decrease 
in height during active service with 
respect to either the right hip or the 
right thigh should be specified.  It is 
requested that the examiner render an 
opinion as to the history and etiology of 
any/all right hip and right thigh 
abnormalities found to be present and as 
to whether it is at least as likely as 
not that any current right hip and/or 
thigh disorder either had its inception 
or chronically worsened during active 
service.  The complete rationale for the 
conclusions reached should be expressed.  

4.  The RO should then review the record.  
If any examination report is not 
responsive to the Board's instructions, 
it must be returned to the examiner as 
inadequate.  

5.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include the provisions of 
38 U.S.C.A. § 1154(b), 38 C.F.R. 
§ 3.303(b), and the Caluza, Colette, 
Savage and Russo decisions cited above.  
If the veteran's claims remain denied, he 
and his representative should be provided 
with a supplemental statement of the 
case, which includes 38 U.S.C.A. 
§ 1154(b) and any additional pertinent 
law and regulations and a full discussion 
of action taken on the veteran's claims.  
The applicable response time should be 
allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. K. ERKENBRACK 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998). 


